Donald B. Lipsey v. Commissioner.Lipsey v. CommissionerDocket No. 34773.United States Tax Court1952 Tax Ct. Memo LEXIS 204; 11 T.C.M. (CCH) 524; T.C.M. (RIA) 52156; May 27, 1952*204  Russell G. Rogers, Esq., 315 Fourth Ave., New York, N. Y., for the petitioner. S. Jarvin Levison, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: Respondent determined a deficiency in petitioner's income tax for 1947 of $281.47. The single question is whether respondent erred in disallowing as a deduction amounts of $556 and $625 paid during the year for room and meals, respectively. Petitioner is an idividual residing in Eastchester, New York. He filed his income tax return for 1947 with the collector for the twenty-first district of New York. Since May 1941 petitioner has been employed by Remington Rand, Inc. During the period from March 1943 to February 1948 petitioner resided in Binghamton, New York. During a portion of that period petitioner was employed in the Remington Rand, Inc., propeller division, located in Johnson City, New York. With the termination of the Government contract, in accordance with which the propeller division was being operated, petitioner was offered a position in the Remington Rand, Inc., home office in New York City which he accepted. The transfer to the New York office was permanent and at all times material petitioner*205  has been employed there since the transfer. Because of difficulty in acquiring suitable housing accommodations in New York City petitioner continued to maintain his family in Binghamton during 1947. He rented a room and purchased meals in New York City, for which he expended during 1947, $556 and $625, respectively, no part of which was reimbursed by his employer. Respondent disallowed these expenditures as deductions, restored them to petitioner's adjusted gross income, and determined a deficiency of $281.47. The amounts petitioner expended for meals and lodging in New York City in 1947 were personal expenses and not deductible in computing taxable net income. Petitioner conceded at the hearing that the disposition of Sydney B. Carragan (  Memorandum Opinion, March 19, 1951 [), on appeal, would be dispositive of the present proceeding. Decision against the taxpayer there has now been affirmed (C.A. 2),   (May 12, 1952). On authority of that case, Decision will be entered for the respondent.